UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4324
ROBERT LEROY BROWN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-99-232-L)

                      Submitted: October 17, 2000

                      Decided: October 30, 2000

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James Wyda, Federal Public Defender, Sasha Natapoff, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Lisa M. Turner, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROWN

                              OPINION

PER CURIAM:

   A routine traffic stop by a Baltimore City police officer led to Rob-
ert Leroy Brown’s conviction for possession of a firearm by a con-
victed felon. See 18 U.S.C.A. § 922(g) (West Supp. 2000). Brown’s
motion to suppress evidence seized at the time of his arrest was
denied. He then pled guilty and the court sentenced him to fifty-seven
months in prison. Brown timely appealed, claiming that there was not
probable cause to arrest him and that the search under the hood of his
car was improper. We find that there was probable cause to arrest
Brown and that the search under the hood of his car, which ultimately
revealed a firearm, was proper. Consequently, we affirm his convic-
tion.

   Brown was stopped by a police officer on April 26, 1999, after he
drove through a stop sign and traveled the wrong way down a one-
way road. Throughout the stop, Brown behaved belligerently. The
officer asked for Brown’s driver’s license and vehicle registration.
Brown reluctantly handed over his license. The police dispatcher
reported to the officer that Brown’s license was valid, but that there
was a possible outstanding warrant. Meanwhile, the officer had
placed the driver’s license on top of Brown’s car and it slid under the
hood. Brown refused to open the hood so the officer could retrieve the
license. Instead, he handed the officer a learner’s permit that had
someone else’s name on it. The officer arrested Brown and then
looked under the hood of the car for the driver’s license where he
found not only the license, but also a firearm. Brown was subse-
quently convicted of possession of a firearm by a convicted felon. See
28 U.S.C.A. § 922(g).

   Brown does not dispute that he drove the wrong way down a one-
way street and failed to stop at a stop sign. Nor does he claim that the
initial traffic stop was impermissible. He claims, however, that his
warrantless arrest was improper. We disagree.

   Under Maryland law, a police officer may make a warrantless
arrest of a suspect who commits a moving violation and then fails to
furnish satisfactory identification. See Md. Code Ann. Transp. II § 26-
                       UNITED STATES v. BROWN                         3

202(a)(2)(i) (1998). In this case, Brown presented his valid Maryland
driver’s license to the officer, but it slipped under the car hood. The
officer asked Brown to open the hood so he (the officer) could
retrieve the license in order to use the information on the license to
issue a citation. Brown refused to open the hood. Instead, he gave the
officer a learner’s permit with someone else’s name on it. We find
that under these circumstances, there was probable cause to arrest
Brown for violating § 26-202(a)(2)(i).

   Brown argues that, under Benbow v. State, 587 A.2d 1110 (Md.
1991), he furnished satisfactory proof of his identity and therefore his
arrest was not legal. However, unlike the situation in Benbow, Brown
provided contradictory evidence concerning his identity and there was
no undisputed evidence that the arresting officer personally knew
him.

   Finally, we find no merit to Brown’s claim that the search under
the hood of his car was improper. The arresting officer knew that evi-
dence of a crime, namely, possession of more than one driver’s
license, could be found under the hood of Brown’s car. Consequently,
he had probable cause to search under the hood for the driver’s
license where he then found the gun that formed the basis of Brown’s
18 U.S.C. § 922(g) conviction. See Pennsylvania v. Labron, 518 U.S.
938, 940 (1996) (allowing warrantless search of car if there is proba-
ble cause to believe car contains evidence of crime).

  For these reasons, we affirm Brown’s conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED